DETAILED ACTION
This office action is in response to the above identified application filed on August 17, 2022. The application contains claims 1-20. 
Claim 1 is amended
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on August 17, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:
At Step 1
The inventions of claims 1-20 are directed to the statutory categories of a process (claims 1-10), and a machine (claims 11-20). Thus, the claimed invention is directed to statutory subject matter.

At Step 2A, Prong One
Claims 1 and 11 recite abstract ideas in the following limitations:
“(a) clustering … the plurality of users into a plurality of clusters according to a first portion of the plurality of parameters of the plurality of users such that each user of the plurality of users is assigned to one cluster of the plurality of clusters”. Clustering users into different groups based on a subset of user attributes can be practically performed in the human mind. For example, separate users by gender so that each user is assigned to either a male cluster or a female cluster. Therefore, this limitation may be characterized as a mental process.
“(b) after performing (a), assigning … each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters, and the second portion including only parameters of the plurality of parameters not included in the first portion”. Assigning a score to a cluster based on a different subset of attributes of the users included in the cluster can be performed in the human mind. For example, assign an average age as a score to a cluster based on the age of all users included in that cluster. Therefore, this limitation may be characterized as a mental process.
“and (c) after performing (b), assigning … a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned”. Mapping a cluster score to a profile value can be practically performed in the human mind. For example, if a cluster’s average age is between 35 and 50, assign a profile value of “middle age” to every user in the cluster. Therefore, this limitation may be characterized as a mental process.

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of:
“receiving … for each user of a plurality of users, a plurality of parameters describing user interactions with a website from one or more user devices” may be characterized as preliminary data gathering, see MPEP 2106.05(g).
“by a computer system”, “one or more hardware processing devices”, and “one or more hardware memory devices” constitute a high-level recitation of a generic computer components and represent mere instructions to apply on a computer, see MPEP 2106.05(f).
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the additional elements constitute a high-level recitation of a generic computer components which represent mere instructions to apply on a computer and preliminary data gathering. As per MPEP 2106.05(II), at Step 2B the conclusions for these additional elements under MPEP §§ 2106.05(a) - (c), (e) (f) and (h) from Step 2A Prong One are carried over and they do not provide significantly more. There are no additional elements from Step 2A Prong One considered to be insignificant extra-solution activity per MPEP § 2106.05(g) that require re-evaluation.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claims 1 and 11 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Dependent claims 2 and 12 each recite an additional element “receiving … a mapping function” that may be characterized as preliminary data gathering, see MPEP 2106.05(g), and an additional element “calculating the profile value for the each user by inputting the score of the cluster of the plurality of clusters to which the each user is assigned to the mapping function and receiving the profile value as an output of the mapping function” that may be characterized as mathematical concept. Paragraphs [0103] of the specification discloses that “the mapping function may be linear, quadratic, or any polynomial function. The mapping function may be an exponential function (e.g. exp(x), 1 - exp(x)) or any other function”. Calculating based on the exponential function may be characterized as a mathematical concept. Therefore, claims 2 and 12 each recite abstract ideas.
Dependent claims 3-5 and 13 each recite abstract ideas elaborating on the further details of the mathematical concept recited in claims 2 and 12, respectively. Therefore, these claims each recite abstract ideas.
Dependent claims 6 and 14 each recite performing the abstract ideas by “a machine learning model”. Because the “a machine learning model” is recited at a high-level generality with no specifics provided as to how a machine learning model is used to perform the abstract ideas, the limitations amount to a claim that is merely adding the words "apply it" to the judicial exception. Therefore, claims 6 and 14 each recite abstract ideas.
Dependent claims 7-8 and 15-16 further elaborate on the abstract idea recited in claims 1 and 11. The additional elements do not integrate the abstract ideas into a practical application.
Dependent claims 9-10 and 17-18 each recite an additional element that may be characterized as applying the mental steps, see MPEP 2106.05(f).
Dependent claims 19 and 20 each recite additional elements that relate to field of use.
Dependent claims 2-10 and 12-20 either further elaborate on the abstract idea recited in claims 1 and 11 or recite additional elements that do not integrate the abstract ideas into a practical application. Dependent claims 2-10 and 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception recited in claims 1 and 11. 
Therefore, dependent claims 2-10 and 12-20 are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Zhou et al. (US 20120110071 A1), and in further view of Apps et al. (US 20070094060 A1).

With regard to claim 1,
Williams teaches 
a method (Abstract) comprising: 
receiving, by a computer system (system illustrated in Fig. 1), for each user of a plurality of users, a plurality of parameters describing user interactions with a website from one or more user devices (Fig. 4, 402, 404; [0084]; [0029]: receive a plurality of attributes for each record in a data set, e.g., 10,000 customers with data from a customer survey, wherein attributes correspond to “parameters”, consumers corresponds to “users”. The limitation “describing user interactions with a website from one or more user devices” is nonfunctional descriptive language describing the type of data of “parameters” and has no patentable weight because the method would have been performed the same regardless of what the “parameters” describe); 
(a) clustering, by the computer system, the plurality of users into a plurality of clusters according to a first portion of the plurality of parameters of the plurality of users such that each user of the plurality of users is assigned to one cluster of the plurality of clusters (Fig. 4, 406, 408; [0084]; [0029]: divide 10,000 customers into 4 different groups or clusters based on one or more of the cluster candidate attributes, wherein cluster candidate attributes correspond to “a first portion of the plurality of parameters”. The limitation “such that each user of the plurality of users is assigned to one cluster of the plurality of clusters” is inherently taught); 
(b) after performing (a), assigning, by the computer system, each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters (Fig. 4, 410; [0084]; Fig. 3: calculate a score for each of the cluster solutions based at least in part on the target driver attributes, the cluster candidate attributes, and the profile attributes, wherein the target driver attributes, the cluster candidate attributes, and the profile attributes correspond to “the second portion of the plurality of parameters”, which is different from the “first portion”, i.e., the cluster candidate attributes); 
Williams does not explicitly teach
(c) after performing (b), assigning, by the computer system, a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned.
Zhou teaches
(c) after performing (b), assigning, by the computer system, a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned (Fig. 3; [0051]-[0058]: infer user attributes for each user based on an aggregate value of attributes of users in a subset of connections of the user and update the user's profile with the inferred attribute values, wherein the University that a user went to is an example of "a profile value", the subset of connections of the user corresponds to a “cluster”, the aggregate value of the subset corresponds to “the score of the cluster”, and the correlation between the aggregate value representative of the University that the largest number of friends of the user's age group went to and the University itself corresponds to “a function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Zhou to assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned. Doing so would classify users from the perspective of product or service providers so that these providers can target their product or service recommendations and advertisements to users with a potential interest as indicated in their profile value.
Williams and Zhou do not explicitly teach
the second portion including only parameters of the plurality of parameters not included in the first portion.
Apps teaches
(b) after performing (a), assigning, by the computer system, each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters, and the second portion including only parameters of the plurality of parameters not included in the first portion (Fig.3; [0041]: first segment customers based on credit score 301, then assign each cluster a score according to amount at risk 302, wherein amount at risk 302 is different from credit score 301 and does not include any parameter in credit score 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou to incorporate the teachings of Apps to assign a score to each cluster according to a second portion of parameters that are different from the first portion of parameters and includes only parameters not included in the first portion. Doing so would better integrate data mining predictive or cluster model outputs scores with user defined metrics and rules so that segments obtained are directly and easily connected to cost, profit, and other business drivers as taught by Apps ([0004]).

With regard to claim 2,
	As discussed regarding claim 1, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the method of claim 1, further comprising: 
receiving, by the computer system, a mapping function (Fig. 3; [0056]: the correlation between the aggregate value representative of the University that the largest number of friends of the user's age group went to and the University itself corresponds to "a mapping function"); and 
calculating the profile value for the each user by inputting the score of the cluster of the plurality of clusters to which the each user is assigned to the mapping function and receiving the profile value as an output of the mapping function (Fig. 3; [0056]: this limitation is inherently taught by the fact that a statistical aggregate value is calculated while the university corresponding to the aggregate value, not the aggregate value itself, is used to update the user’s profile, wherein the mapping between the aggregate value and the corresponding university corresponds to “the mapping function”, which takes the aggregate value as the input and output the university, i.e., “the profile value”).

With regard to claim 6,
	As discussed regarding claim 1, Williams and Zhou and Apps teach all the limitations therein.
Williams further teaches
the method of claim 1, wherein clustering the plurality of users into the plurality of clusters is performed according to a machine learning model ([0033]: generate clusters using a machine-learning algorithms).

With regard to claim 7,
As discussed regarding claim 6, Williams and Zhou and Apps teach all the limitations. 
Williams further teaches
the method of claim 6, further comprising identifying, using the machine learning model, the first portion of the plurality of parameters based on values for the second portion of the plurality of parameters for the plurality of users (Fig. 15, 16; [0164]-[0165]: selecting one or more of the variables by the "Filter By" button illustrated in FIG. 15 and evaluating the resulting data points identifies variables or attributes that best suited for intended business needs, wherein the resulting data points are representative of the values of second portion of parameters).

With regard to claim 9,
	As discussed regarding claim 1, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the method of claim 1, further comprising: 
selecting a product for a first user of the plurality of users according to the profile value of the first user ([0028]: advertise products to targeted users based on user profile attributes).

With regard to claim 10,
	As discussed regarding claim 1, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the method of claim 1, further comprising: 
selecting a promotion for a first user of the plurality of users according to the profile value of the first user ([0028]: advertise promoted products to targeted users based on user profile attributes, wherein promoted products corresponds to “a promotion”).

With regard to claim 11,
Williams teaches 
a system (Abstract; Fig. 19) comprising one or more hardware processing devices (Fig. 19, 1910 processor) and one or more hardware memory devices (Fig. 19, 1920 memory) operably coupled to the one or more hardware processing devices, the one or more hardware memory devices storing executable code effective to cause the one or more hardware processing devices to: 
receive, for each user of a plurality of users, a plurality of parameters describing user interactions with a website from one or more user devices (Fig. 4, 402, 404; [0084]; [0029]: receive a plurality of attributes for each record in a data set, e.g., 10,000 customers with data from a customer survey, wherein attributes correspond to “parameters”, consumers corresponds to “users”. The limitation “describing user interactions with a website from one or more user devices” is nonfunctional descriptive language describing the type of data of “parameters” and has no patentable weight because the method would have been performed the same regardless of what the “parameters” describe); 
(a) cluster the plurality of users into a plurality of clusters according to a first portion of the plurality of parameters of the plurality of users such that each user of the plurality of users is assigned to one cluster of the plurality of clusters (Fig. 4, 406, 408; [0084]; [0029]: divide 10,000 customers into 4 different groups or clusters based on one or more of the cluster candidate attributes, wherein cluster candidate attributes correspond to “a first portion of the plurality of parameters”. The limitation “such that each user of the plurality of users is assigned to one cluster of the plurality of clusters” is inherently taught); 
(b) after performing (a), assign each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters (Fig. 4, 410; [0084]; Fig. 3: calculate a score for each of the cluster solutions based at least in part on the target driver attributes, the cluster candidate attributes, and the profile attributes, wherein the target driver attributes, the cluster candidate attributes, and the profile attributes correspond to “the second portion of the plurality of parameters”, which is different from the “first portion”, i.e., the cluster candidate attributes); 
Williams does not explicitly teach
(c) after performing (b), assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned.
Zhou teaches
(c) after performing (b), assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned (Fig. 3; [0051]-[0058]: infer user attributes for each user based on an aggregate value of attributes of users in a subset of connections of the user and update the user's profile with the inferred attribute values, wherein the University that a user went to is an example of "a profile value", the subset of connections of the user corresponds to a “cluster”, the aggregate value of the subset corresponds to “the score of the cluster”, and the correlation between the aggregate value representative of the University that the largest number of friends of the user's age group went to and the University itself corresponds to “a function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Zhou to assign a profile value to each user of the plurality of users as a function of the score of the cluster of the plurality of clusters to which the each user is assigned. Doing so would classify users from the perspective of product or service providers so that these providers can target their product or service recommendations and advertisements to users with a potential interest as indicated in their profile value.
Williams and Zhou do not explicitly teach
the second portion including only parameters of the plurality of parameters not included in the first portion.
Apps teaches
(b) after performing (a), assign each cluster a score according to a second portion of the plurality of parameters of a portion of the plurality of users assigned to the each cluster, the second portion including only parameters of the plurality of parameters not included in the first portion, the second portion of the plurality of parameters being different from the first portion of the plurality of parameters (Fig.3; [0041]: first segment customers based on credit score 301, then assign each cluster a score according to amount at risk 302, wherein amount at risk 302 is different from credit score 301 and does not include any parameter in credit score 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou to incorporate the teachings of Apps to assign a score to each cluster according to a second portion of parameters that are different from the first portion of parameters and includes only parameters not included in the first portion. Doing so would better integrate data mining predictive or cluster model outputs scores with user defined metrics and rules so that segments obtained are directly and easily connected to cost, profit, and other business drivers as taught by Apps ([0004]).

With regard to claim 12,
	As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more hardware processing devices to: 
receive a mapping function (Fig. 3; [0056]: the correlation between the aggregate value representative of the University that the largest number of friends of the user's age group went to and the University itself corresponds to "a mapping function"); and 
calculate the profile value for the each user by inputting the score of the cluster of the plurality of clusters to which the each user is assigned to the mapping function and receiving the profile value as an output of the mapping function (Fig. 3; [0056]: this limitation is inherently taught by the fact that a statistical aggregate value is calculated while the university corresponding to the aggregate value, not the aggregate value itself, is used to update the user’s profile, wherein the mapping between the aggregate value and the corresponding university corresponds to “the mapping function”, which takes the aggregate value as the input and output the university, i.e., “the profile value”).

With regard to claim 14,
	As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations therein.
Williams further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more hardware processing devices to cluster the plurality of users into the plurality of clusters according to a machine learning model ([0033]: generate clusters using a machine-learning algorithms).

With regard to claim 15,
As discussed regarding claim 14, Williams and Zhou and Apps teach all the limitations. 
Williams further teaches
the system of claim 14, wherein the executable code is further effective to cause the one or more processing devices to identify, using the machine learning model, the first portion of the plurality of parameters according to values for the second portion of the plurality of parameters for the plurality of users (Fig. 15, 16; [0164]-[0165]: selecting one or more of the variables by the "Filter By" button illustrated in FIG. 15 and evaluating the resulting data points identifies variables or attributes that best suited for intended business needs, wherein the resulting data points are representative of the values of second portion of parameters).

With regard to claim 17,
	As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to: 
select a product for a first user of the plurality of users according to the profile value of the first user ([0028]: advertise products to targeted users based on user profile attributes).

With regard to claim 18,
	As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to: 
select a promotion for a first user of the plurality of users according to the profile value of the first user ([0028]: advertise promoted products to targeted users based on user profile attributes, wherein promoted products corresponds to “a promotion”).

With regard to claim 19,
	As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations therein.
Zhou further teaches
the system of claim 11, wherein the first portion of the plurality of parameters include a plurality of events, each event of the plurality of events describing a pageview by a user of the plurality of users (Fig. 1; [0016]-[0017]: actions in action log corresponds to “events”. “describing a pageview […]” is nonfunctional descriptive language describing the type of data of “event” and has no patentable weight because the method would have been performed the same regardless of what the “event” describes).

Claims 3-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Zhou et al. (US 20120110071 A1) and Apps et al. (US 20070094060 A1), and in further view of Zhang et al. (Multivariate adaptive regression splines for analysis of geotechnical engineering systems, Computers and Geotechnics, Volume 48, March 2013, Pages 82-95). 

With regard to claim 3,
	As discussed regarding claim 2, Williams and Zhou and Apps teach all the limitations therein.
Williams and Zhou and Apps do not explicitly teach
the method of claim 2, wherein the mapping function increases monotonically with increase in the score of the cluster input to the mapping function.
Zhang teaches
the method of claim 2, wherein the mapping function increases monotonically with increase in the score of the cluster input to the mapping function (Page 86: Fig. 5 illustrates MARS functions that increase monotonically with the input x. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of Zhang to use a mapping function that increases monotonically with increase in the score of the cluster input to the mapping function. Doing so would model the scenario where the relationship between the cluster score and the profile value is a linear relationship.

With regard to claim 4,
	As discussed regarding claim 2, Williams and Zhou and Apps teach all the limitations therein.
Williams and Zhou and Apps do not explicitly teach
the method of claim 2, wherein the mapping function defines a peak with respect to the score of the cluster input to the mapping function.
Zhang teaches
the method of claim 2, wherein the mapping function defines a peak with respect to the score of the cluster input to the mapping function (Page 83: the simple MARS function illustrated in Fig. 1 defines a peak for input x=16. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of Zhang to use a mapping function that defines a peak with respect to the score of the cluster input to the mapping function. Doing so would model the scenario where the relationship between the cluster score and the profile value contains a peak.

With regard to claim 5,
	As discussed regarding claim 2, Williams and Zhou and Apps teach all the limitations therein.
Williams and Zhou and Apps do not explicitly teach
the method of claim 2, wherein the mapping function defines a valley with respect to the score of the cluster input to the mapping function.
Zhang teaches
the method of claim 2, wherein the mapping function defines a valley with respect to the score of the cluster input to the mapping function (Page 83: the simple MARS function illustrated in Fig. 1 defines a valley for input x=25. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of Zhang to use a mapping function that defines a valley with respect to the score of the cluster input to the mapping function. Doing so would model the scenario where the relationship between the cluster score and the profile value contains a valley.

With regard to claim 13,
	As discussed regarding claim 12, Williams and Zhou and Apps teach all the limitations therein.
Williams and Zhou and Apps do not explicitly teach
the system of claim 12, wherein the mapping function is selected from a group consisting of: 
a first function increasing monotonically with increase in an input to the mapping function; 
a second function defining a peak with respect to a range of inputs to the mapping function; and
a third function defining a valley with respect to a range of inputs to the mapping function.
Zhang teaches
the system of claim 12, wherein the mapping function is selected from a group consisting of: 
a first function increasing monotonically with increase in an input to the mapping function (Page 86: Fig. 5 illustrates MARS functions that increase monotonically with the input x. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm); 
a second function defining a peak with respect to a range of inputs to the mapping function (Page 83: the simple MARS function illustrated in Fig. 1 defines a peak for input x=16. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm); and
a third function defining a valley with respect to a range of inputs to the mapping function (Page 83: the simple MARS function illustrated in Fig. 1 defines a valley for input x=25. Zhou, [0057] teaches using a machine learning algorithm to infer the profile value and MARS is an example of such a machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of Zhang to use a first mapping function that increases monotonically with increase in the score of the cluster input to the mapping function, a second mapping function that defines a peak with respect to the score of the cluster input to the mapping function, and a third mapping function that defines a peak with respect to the score of the cluster input to the mapping function. Doing so would model the scenarios where the relationship between the cluster score and the profile value is a linear relationship or contains either a peak or a valley.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Zhou et al. (US 20120110071 A1) and Apps et al. (US 20070094060 A1), and in further view of HAGIWARA et al. (US 20130212105 A1).

With regard to claim 8,
As discussed regarding claim 1, Williams and Zhou and Apps teach all the limitations. 
Williams and Zhou and Apps do not explicitly teach
the method of claim 1, wherein assigning each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster comprises ranking the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster.
HAGIWARA teaches
the method of claim 1, wherein assigning each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster comprises ranking the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster ([0070]: rank clusters according to cluster scores and choose clusters up to the predetermined ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of HAGIWARA to rank the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster. Doing so would identify user clusters with the most potential to meet targeted business goals and at the same time decrease the amount of cluster information that is transmitted and processed as taught by HAGIWARA ([0070]).

With regard to claim 16,
As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations. 
Williams and Zhou and Apps do not explicitly teach
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to assign each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster by processing a ranking of the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster.
HAGIWARA teaches
the system of claim 11, wherein the executable code is further effective to cause the one or more processing devices to assign each cluster a score according to a second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster by processing a ranking of the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster ([0070]: rank clusters according to cluster scores and choose clusters up to the predetermined ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of HAGIWARA to rank the clusters according to the second portion of the plurality of parameters of the portion of the plurality of users assigned to the each cluster. Doing so would identify user clusters with the most potential to meet targeted business goals and at the same time decrease the amount of cluster information that is transmitted and processed as taught by HAGIWARA ([0070]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20160110442 A1), in view of Zhou et al. (US 20120110071 A1) and Apps et al. (US 20070094060 A1), and in further view of Boshy et al. (US 10521824 B1).

With regard to claim 20,
As discussed regarding claim 11, Williams and Zhou and Apps teach all the limitations. 
Williams and Zhou and Apps do not teach
the system of claim 19, wherein each event of the plurality of events includes: 
a uniform resource locator (URL) of a page; and 
a closing time for the pageview described by the each event.
Boshy teaches
the system of claim 19, wherein each event of the plurality of events includes: 
a uniform resource locator (URL) of a page; and 
a closing time for the pageview described by the each event (webpage or web site visits include URL, and a time of activity on a webpage or web site includes a starting time and a closing time for the pageview, Col. 6, lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams and Zhou and Apps to incorporate the teachings of Boshy to include a uniform resource locator of a page and a closing time for the pageview described by the each event. Doing so would track user online behavior in terms of what websites being visited and for how long, which, when used in combination with other collected user online behavior data, can provide insights into users’ preferences for specific merchants, product, or services and facilitate target marketing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                            
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168